Title: General Officers Wanted and Proportioned to the Several States, February 1778
From: Washington, George
To: Officers Wanted and Proportioned to the Several States


[Valley Forge] February, 1778. Heading reads: “In the present arrangement of the Army, there will be wanted 11 Major Generals & 25 Brigadiers. 3 Maj: Generals to act as Lt Generals, eight to command divisions—22 Brigades—for the Regiments of the line and 3 for light troops.” There then follows lists of major generals and other officers who “May be counted on.”
